In an action, inter alia, for a judgment declaring that a common-law marriage existed between the parties pursuant to the laws of the State of Rhode Island, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Luciano, J.), dated September 25, 1992, as granted those branches of the defendant’s motion which were for summary judgment dismissing the first through fifth causes of action, for dismissal of the plaintiff’s first and third affirmative defenses to the defendant’s counterclaims, and for preclusion pursuant to CPLR 3042 (c).
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Luciano at the Supreme Court. O’Brien, J. P., Santucci, Altman and Krausman, JJ., concur.